Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to because as described in para 0037, “topside opening 14” is not labeled.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 11, 12, and 14-17 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Brown et al. (7,290,450) (hereinafter Brown).
Regarding claims 1 and 15, Brown teaches a method for monitoring an operation of a fluid meter (112) mounted in a fluid-supplying fluid distribution system, wherein the fluid meter having at least one ultrasonic transducer (Figs. 1-3), which comprises the steps of: selectively detecting and evaluating, by means of the at least one ultrasonic transducer, a noise generated during the operation of the fluid meter not attributable to a flow measurement (col. 3, line 56 - col. 4, line 9) and which mechanically excites the at least one ultrasonic transducer; and generating at least one fluid meter-specific operating property with reference to a result of an evaluation (Fig. 8, Col. 16, lines 3-26).
Regarding claim 2, Brown teaches a method for monitoring an operation of a fluid meter (112) mounted in a fluid-supplying fluid distribution system, wherein the fluid meter having at least one ultrasonic transducer (Figs. 1-3), which comprises the steps of: selectively detecting and evaluating, by means of the at least one ultrasonic transducer, an event which mechanically excites the at least one ultrasonic transducer and is not attributable to a flow measurement (col. 3, line 56 - col. 4, line 9), in a form of a pressure surge (vortices) generated in a pipe system; and generating at least one fluid meter-specific operating property by reference to a result of an evaluation (Fig. 8, Col. 16, lines 3-26).
Regarding claims 3-5, 12 and 16, Brown teaches recording the event which mechanically excites the at least one ultrasonic transducer over a time t and event duration D and generate a device-specific event history by reference to events which mechanically excite the at least one ultrasonic transducer over time (col. 4, line 58- col. 5, line 17 and col. 14, lines 22-53).

Regarding claim 7, Brown teaches in an event of an overshoot of the event duration D and/or of an event intensity I, a warning signal and/or a warning message is generated (col. 4, lines 3-9).
Regarding claim 11, Brown teaches selecting the electrical signal from the group consisting of a signal pattern, a frequency spectrum and a maximum level (col. 5, lines 6- 17).
Regarding claim 14, Brown teaches the event respectively involves a fluid meter-related cavitation noise; and/or a fluid-meter related vibration noise; and/or a mechanical stress applied to the at least one ultrasonic transducer by particles which are present in the fluid meter or are flushed through the fluid meter (col. 13, lines 28-53).
Regarding claim 17, Brown teaches a connection housing, by means of which the flow meter can be installed in a fluid distribution system (col. 5, lines 54-56).
Claims 1, 2 and 15 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Dugger et al. (2013/0080081) (hereinafter Dugger).
Regarding claims 1, 2 and 15, Dugger teaches a method for monitoring an operation of a fluid meter (100) mounted in a fluid-supplying fluid distribution system, wherein the fluid meter having at least one ultrasonic transducer (110), which comprises the steps of: selectively detecting and evaluating, by means of the at least one ultrasonic transducer, a noise generated during the operation of the fluid meter, which is not attributable to a flow measurement and which mechanically excites the at least one ultrasonic transducer; and generating at least one fluid meter-specific operating property with reference to a result of an evaluation (Fig. 8B, Para 0075-0076).
Claims 1, 2 and 15 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Freund et al. (6,950,768) (hereinafter Freund).
Regarding claims 1 and 15, Freund teaches a method for monitoring an operation of a fluid meter mounted in a fluid-supplying fluid distribution system, wherein the fluid meter having at least one ultrasonic transducer (Fig. 1), which comprises the steps of selectively detecting and evaluating (Fig. 4), by means of the at least one ultrasonic transducer (120, 130), a noise generated during the operation of the fluid meter not attributable to a flow measurement (col. 13, lines 41-43) and which mechanically excites the at least one ultrasonic transducer; and generating at least one fluid meter-specific operating property with reference to a result of an evaluation (Abstract).
Regarding claim 2, Freund teaches a method for monitoring an operation of a fluid meter mounted in a fluid-supplying fluid distribution system, wherein the fluid meter having at least one ultrasonic transducer (Fig. 1), which comprises the steps of: selectively detecting and evaluating (Fig. 4), by means of the at least one ultrasonic transducer (120, 130), an event which mechanically excites the at least one ultrasonic transducer and is not attributable to a flow measurement (col. 13, lines 41-43), in a form of a pressure surge (col. 4, lines 35-38) generated in a pipe system; and generating at least one fluid meter-specific operating property by reference to a result of an evaluation (Abstract).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Huang et al. (2010/0192703) (hereinafter Huang).
Regarding claim 8, Brown teaches all the claimed features except for explicitly teaching a maximum intensity of the pressure surge generated in the pipe system is detected and evaluated. Huang teaches a maximum intensity of the pressure surge generated in the pipe system is detected and evaluated (para 0013). It would have been obvious to one having ordinary skill in the art at the time the invention was made to apply the teaching of Huang in the processing of the signal of Brown since such an arrangement would provide accurate measurements by detecting the pressure surge determination.
Regarding claims 9, 10 and 13, while, brown does not explicitly teach operating a control and evaluation device of the fluid meter alternately in an active mode and a sleep mode; and configuring the control and evaluation device such that a switchover thereof from the sleep mode to the active mode is only executed in response to an electrical signal generated by the at least one ultrasonic transducer as a result of the event or an electrical signal generated by the at least one ultrasonic transducer in response to the event is generated solely by mechanical energy of the event, with no additional energy or the at least one ultrasonic transducer for a selective detection and evaluation of the event is a constituent of an ultrasonic transducer assembly for a 
Regarding claim 19, the fluid-supplying fluid distribution system is a water distribution system for a supply of water is nothing more than an intended use of a known device. In the instant case, the device of Brown may be used as metering the supply of water in a water distribution system. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Drachmann (2015/0211905).
Regarding claim 18, Brown teaches all the claimed features except for a measuring insert disposed within said connection housing, and containing a measuring tube, deflection mirrors for an ultrasonic signal and flow guiding devices. Drachmann teaches a measuring insert (12) disposed within said connection housing (2), and containing a measuring tube, deflection mirrors (8-10) for an ultrasonic signal and flow guiding devices (Fig. 1). It would have been obvious to one having ordinary skill in the art at the time the invention was made to apply the insert of Drachmann in the device of Brown since such an arrangement would provide ease of convenience in removing and inserting the measuring device into the connection housing without removing the entire system from operation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bonomi (2018/0306617) and Sonnenberg (2010/0084034) teach inserts with reflectors mounted into the connection housing. Freund et al. (2005/0055171) teach calculating values for a set of diagnostics from measurements of the fluid flow, including transit time measurements. Based on the values for the diagnostics, and whether and how they fall outside of their respective ranges, the meter can identify a variety of problems with the meter or fluid flow, such as whether there has been an intermittent peak switch, a permanent peak switch, or the presence of noise, velocity pulsation in the fluid flow, temperature stratification, or other problem.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARSHAD R PATEL/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        1/22/2022